Citation Nr: 0025274	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for right ear hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1940 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  As noted in a prior Remand, service 
connection for hearing loss had been denied in an April 1989 
rating decision; the veteran failed to appeal that decision 
and it became final.  In February 1999 this matter was 
remanded to the RO to consider the issue of whether new and 
material evidence had been submitted to reopen the veteran's 
claim.  Subsequently, in March 1999, the RO granted service 
connection for left ear hearing loss, after finding clear and 
unmistakable error in the April 1989 rating decision, insofar 
as it denied service connection for the left ear.  The issue 
of whether new and material evidence had been submitted to 
reopen a claim of service connection for right ear hearing 
loss came back before the Board.  

In a September 1999 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for right ear hearing loss.  After 
reopening the claim, the Board again remanded the case to the 
RO for further evidentiary development and to consider the 
merits of the veteran's claim for service connection for 
right ear hearing loss.  Since the RO has accomplished the 
actions requested, the Board will proceed to review the 
veteran's claim.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's right ear hearing loss is related to any noise 
exposure in service or to any acoustic trauma sustained in 
service.

2.  The claim for service connection for right ear hearing 
loss is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for right ear 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records were negative for any 
complaints or findings of right ear hearing loss.  On his 
retirement examination in January 1961, audiometry readings 
for the right ear, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz were, after converting the results from ASA to ISO 
units, as follows:  10, 10, 10, 30, and 20.  It was noted 
that the veteran had hearing loss in both ears in the upper 
frequency, and the diagnosis was defective auditory acuity.  
After his retirement from service, on a quadrennial physical 
examination in March 1969, audiometry readings for his right 
ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz 
were, after converting the results from ASA to ISO units, as 
follows:  25, 20, 20, 20, and 20.  

A VA treatment record showed that in October 1971 the veteran 
reported having a 30 year exposure to airplanes.  His 
audiogram results were found to be within normal limits, with 
a bilateral sensorineural dip at 4000 Hertz.  

A VA treatment record dated in April 1997 showed that the 
veteran was seen for "sudden" decreased bilateral hearing.  

On a VA audiological evaluation conducted in June 1997, the 
veteran reported having poor hearing for many years.  Pure 
tone thresholds for the right ear, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz were as follows:  20, 40, 45, 60, 
and 75.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear.  The diagnosis was 
mild sensorineural hearing loss in both ears in the lower 
frequencies, sloping to severe loss in the higher 
frequencies.  

In his substantive appeal (VA Form 9) the veteran claimed 
that in service, in 1945, he was exposed to large gun fire 
during combat.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110, 1131.  Regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Where a veteran served 90 
days or more during a period of war after December 31, 1946, 
and an organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within 1 year of the veteran's 
termination of service, such disease will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  

In order for a claim to be well grounded, there generally 
must be:  (1) a medical diagnosis of a current disability; 
(2) medical, or in some circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154 (b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1) 
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred or aggravated in the veteran's combat service;  
2) If the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, then 
a factual presumption arises that the alleged injury or 
disease is service connected; and 3) Once a presumption of 
service connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, at 393.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza v. Brown, 
7 Vet. App. at 507; Collette, 82 F.3d at 392.  Competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in-
service injury or disease.

In addition, the Court has indicated in the case Arms v. 
West, Vet. App.   (1999) that because of the general 
presumption of credibility that attaches to any claimant's 
evidence when determining well groundedness, consideration of 
section 1154(b) is not generally necessary for this threshold 
determination.  Instead, section 1154(b) should be considered 
at the merits-adjudication stage, after a claim has been 
found well grounded.

The quality and quantity of the evidence required to meet the 
veteran's burden of well groundedness will depend upon the 
issue presented by the claim.  Where the issue is factual in 
nature, competent lay testimony, even if only consisting of 
the veteran's testimony, may constitute sufficient evidence 
to establish a claim as well grounded.  However, where the 
issue involves medical causation or a medical diagnosis, it 
requires competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993); see also Arms, supra.  
Nevertheless, a claimant does not meet his burden by solely 
presenting lay testimony, since lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak, supra, at 610-11.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran has claimed service connection for right ear 
hearing loss.  The threshold requirement that must be met in 
any claim of service connection is that the disability 
claimed must be shown present.  Caluza, supra.  A review of 
the audiological data in the record shows that the veteran 
does have a disability due to impaired right ear hearing 
under 38 C.F.R. § 3.385.  

As to the second requirement of Caluza, the veteran must 
submit evidence of in-service incurrence or aggravation of a 
disease or injury.  A review of the claims folder reveals 
that the veteran's combat exposure has not been established 
by any of the service records.  The veteran has offered his 
own contentions to show that his right ear hearing loss was 
caused by exposure to the noise of "large gunfire" in 
combat during service.  The veteran's lay statements are 
accepted as true for the purpose of determining whether his 
claim is well grounded, and to the extent that they do not 
give a medical opinion.  Accordingly, for the purpose of 
determining whether this claim is well grounded, his claim of 
being exposed to the noise from "large gunfire" during 
service is presumed true. 

The third requirement of Caluza is that there must be 
competent medical evidence of a nexus between an in-service 
injury and the current disability.  While the veteran claims 
that his right ear hearing loss was caused by acoustic trauma 
sustained in service as a result of exposure to the noise of 
large gunfire, as a layperson, the veteran is not competent 
to opine on matters requiring medical knowledge, such as the 
etiology of his right ear hearing loss.  As such, in spite of 
the veteran's assertions, there is no medical evidence 
showing that his right ear hearing loss has a nexus to 
service.  The veteran has contended that his current right 
ear hearing loss is related to noise exposure in service, but 
he is a layperson and can offer only lay evidence to 
establish a connection between his current disability and 
service.  Espiritu, supra.  The veteran's lay assertion of 
medical causation cannot constitute evidence to render the 
claim well grounded under 38 U.S.C.A. § 5107(a).  Therefore, 
since the nexus requirement of a well-grounded claim has not 
been satisfied, the criteria for a well-grounded claim, as 
set forth in Caluza, are not met.  Accordingly, the veteran's 
claim must be denied.

Absent competent medical evidence showing that the veteran's 
right ear hearing loss is related to service, the claim is 
not well-grounded, and he has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted does 
not cross the threshold of mere allegation.  Caluza, supra.  
As the Board finds that the veteran's claim is not well 
grounded, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for right ear hearing loss is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

